Case: 12-10187     Document: 00512039860         Page: 1     Date Filed: 11/01/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 1, 2012
                                     No. 12-10187
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JIM B. ESTES, also known as Catfish Jim Estes, also known as Jim Estes, also
known as J.B. Estes, also known as James Byers Estes, Jr.,

                                                  Plaintiff-Appellant

v.

NFN CAMARGO, Correctional Officer IV; TRACY HARDY, Correctional Officer
V,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:11-CV-302


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Jim B. Estes, Texas prisoner # 1003415, appeals the
dismissal of a 42 U.S.C. § 1983 complaint as frivolous pursuant to 28 U.S.C. §§
1915A and 1915(e)(2). The complaint alleged that, on separate occasions, each
of the defendants confiscated or discarded items of his personal property in
violation of prison regulations.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10187      Document: 00512039860     Page: 2    Date Filed: 11/01/2012

                                   No. 12-10187

      The district court concluded that the complaint lacked an arguable basis
in law because the alleged confiscations were random and unauthorized
deprivations for which Texas provides an adequate civil remedy. The allegations
that the defendants failed to comply with prison procedures for confiscating
property did not, without more, allege a constitutional violation.
      We review the dismissal of a complaint under § 1915A(b)(1) de novo,
accepting the facts alleged in the complaint as true and viewing them in the
light most favorable to the plaintiff. Green v. Atkinson, 623 F.3d 278, 279 (5th
Cir. 2010). Our review of the dismissal of a civil rights complaint as frivolous
pursuant to § 1915(e)(2) is for abuse of discretion. Berry v. Brady, 192 F.3d 504,
507 (5th Cir. 1999).
      Estes alleges that defendant Camargo discarded some of his belongings as
trash and that Officer Hardy confiscated several items without making an
inventory or giving him a receipt. He also states in his brief that Officer Hardy
violated Texas Department of Criminal Justice procedures by failing to
investigate a disciplinary charge; however, we do not address this issue as Estes
did not raise it in his district court pleadings. See Leverette v. Louisville Ladder
Co., 183 F.3d 339, 342 (5th Cir. 1999).
      We conclude that the Parratt/Hudson1 doctrine bars Estes’s deprivation
of property claims. See Caine v. Hardy, 943 F.2d 1406, 1413 (5th Cir. 1991)
(en banc). Taken together, Parratt and Hudson hold that a claim of wrongful
deprivation of property resulting from the“random and unauthorized” acts of a
state officer, whether negligent or intentional, fails if there is an adequate state
post-deprivation remedy that satisfies the requirements of due process.
Sheppard v. Louisiana Bd. of Parole, 873 F.2d 761, 763 (5th Cir. 1989) (quoting
Hudson v. Palmer, 468 U.S. 517, 533-35 (1984)). Texas has adequate post-



      1
         Hudson v Palmer, 468 U.S. 517 (1984); Parratt v. Taylor, 451 U.S. 527 (1981),
overruled in part by Daniels v. Williams, 474 U.S. 327 (1986), .

                                          2
   Case: 12-10187    Document: 00512039860      Page: 3   Date Filed: 11/01/2012

                                  No. 12-10187

deprivation remedies for the confiscation of prisoner property. See Murphy v.
Collins, 26 F.3d 541, 543-44 (5th Cir. 1984); Myers v. Klevenhagen, 97 F.3d 91,
94 (5th Cir. 1996); see also TEX. GOV’T CODE ANN. art. 501.007. The defendants’
alleged failure to adhere to prison procedures for confiscating property does not
establish a due process violation. See Jackson v. Cain, 864 F.2d 1235, 1251-52
(5th Cir. 1989). Thus, the district court did not err in concluding that Estes’s
claims lack an arguable basis in law. Id.; Murphy, 26 F.3d at 543-44.
      The dismissal of the complaint in this case counts as a strike for purposes
of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.
1996). Estes has received at least two other § 1915(g) strikes, as he has had at
least two prior cases dismissed with prejudice as frivolous or for failure to state
a claim for relief. See Estes v. Arnold, No. 2:11-CV-0301 (N.D. Tex. 2012); Estes
v. Bell, No. 2:07-CV-0024 (N.D. Tex. 2007). As Estes has accumulated three
§ 1915(g) strikes, he is BARRED from proceeding IFP in any new civil action or
appeal filed in a court of the United States while he is incarcerated or detained
in any facility unless he “is under imminent danger of serious physical injury.”
§ 1915(g). Estes is also WARNED that any future frivolous or repetitive filings
in this court or any court subject to this court’s jurisdiction will subject him to
additional sanctions. He should review all pending matters to ensure that they
are not frivolous.
      AFFIRMED; SANCTION WARNING ISSUED.




                                        3